                     Case 21-10527-JTD                Doc 748       Filed 07/21/21     Page 1 of 9




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )    Chapter 11
                                                                )
CL H WINDDOWN LLC, et al.,1                                     )    Case No. 21-10527 (JTD)
                                                                )
                                           Debtors.             )    (Jointly Administered)
                                                                )

                                               AFFIDAVIT OF SERVICE

        I, Sabrina G. Tu, depose and say that I am employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned case.

        On July 20, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via overnight mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

     •     Notice of Filing of Clean and Blackline Versions of: (A) Debtors’ First Amended
           Chapter 11 Plan of Liquidation; and (B) Disclosure Statement for the Debtors’ First
           Amended Chapter 11 Plan of Liquidation (Docket No. 740)

     •     Notice of Filing of Revised Order (I) Approving the Disclosure Statement; (II)
           Scheduling Confirmation Hearing; (III) Approving Form and Manner of Notice of
           Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation
           of Votes to Accept or Reject Plan, Including (A) Approving Form and Content of
           Solicitation Package; (B) Establishing Record Date and Approving Procedures for
           Distribution of Solicitation Packages; (C) Approving Forms of Ballots; (D)
           Establishing Voting Deadline for Receipt of Ballots and (E) Approving Procedures
           for Vote Tabulations; (V) Establishing Deadline and Procedures for Filing Objections
           to Confirmation of Plan; and (VI) Granting Related Relief (Docket No. 741)




                                      [SPACE INTENTIONALLY LEFT BLANK]




____________________________________________
1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CL
H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown LLC
(5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL Sub
Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown LLC
(9948).
                 Case 21-10527-JTD        Doc 748     Filed 07/21/21                   Page 2 of 9




          Second Amended Noticc of Agenda of Matters Schedulcd for Hearing on J uly 21,,2021
          at l0:00 A.M. (Prevailing Eastcrn Time) Before the Honorable John T. Dorsey
          (Docket No. 742)

        In addition to the methods ofservice set forth herein. parties who have requested electronic
notification of filings via the Bankruptcy Court's CM/ECF system were sent the above referenced
documents via electronic servrce.
                                                                                                         --?
                                                                                                         J-
Dated: July 21,2021
                                                                                         Sabrina C. Tu

    A notary public or other officer completing this certillcate verifies only the identity oi            the
    individual who signed the document to which this certificate is attached, and not                     the
    truthfulness, accuracy. or validity ofthat document.

State of Califomia.
County of Orange

Subscribed and sworn to (or affirmed) befbre me on this 2l'( day of July 2021 l:y Sabrina G. Tu.
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

                                                           SlE PH,\   { .T   OTLCAOO
                                                           Notirv p!hh( calforn'd
S   ignature
Case 21-10527-JTD   Doc 748   Filed 07/21/21   Page 3 of 9




                    Exhibit A
                                                 Case 21-10527-JTD            Doc 748       Filed 07/21/21       Page 4 of 9

                                                                               Exhibit A
                                                                         Served via Overnight Mail

                    Name                            Attention                          Address 1                      Address 2                   City      State       Zip
CA Resources Recycling & Recovery     Attn: Legal Department             1001 I St Mail Stop 9A                                            Sacramento      CA       95814
DE Secretary of State Franchise Tax   Division of Corporations           PO Box 898                                                        Dover           DE       19903
DE Secretary of Treasury              Attn: Legal Department             PO Box 7040                                                       Dover           DE       19903
Emerging Acquisitions LLC             Attn: Gary Weber                   3592 W 5th Ave                                                    Eugene          OR       97402
Federal Communications Commission     Attn: Matthew Berry                445 12th St SW                       Office of General Counsel    Washington      DC       20554
Internal Revenue Service              Attn: Insolvency                   1352 Marrows Rd 2nd Floor                                         Newark          DE       19711-5445
Internal Revenue Service              Attn: Legal Department             PO Box 21126                                                      Philadelphia    PA       19114
Internal Revenue Service              Centralized Insolvency Operation   2970 Market St                                                    Philadelphia    PA       19104
Nissan Motor Acceptance Corp.         Attn: Legal Department             8900 Freeport Pkwy                                                Irving          TX       75063
Office of the Attorney General        Attn: Michael B. Mukasey           950 Pennsylvania Ave NW              U.S. Department of Justice   Washington      DC       20530-0001
Olympic Wire & Equipment Co. Inc.     Attn: Legal Department             PO Box 3227                                                       Newport Beach   CA       92659
PA Office of the Attorney General     Attn: Legal Department             Strawberry Square 16th Floor                                      Harrisburg      PA       17120
Pension Benefit Guaranty Corp.        Office of the General Counsel      1200 K St NW                                                      Washington      DC       20005-4026
PNC Equipment Finance LLC             Attn: Legal Department             655 Business Center Dr                                            Horsham         PA       19044
Secretary of Treasury                 Attn: Legal Department             15th & Pennsylvania Ave NW                                        Washington      DC       20220
Securities & Exchange Commission      Attn: Mark Schonfeld               3 World Financial Center Suite 400                                New York        NY       10281-1022
Signature Business Leasing LLC        Attn: Legal Department             225 Broadhollow Rd Suite 132W                                     Melville        NY       11747
Susquehanna Commercial Finance Inc.   Attn: Legal Department             2 Country View Rd Suite 300                                       Malvern         PA       19355
Toyota IndustriesCommercial Finance   Attn: Legal Department             PO Box 9050                                                       Dallas          TX       75019-9050
Toyota Motor Corporation              Attn: Legal Department             PO Box 3457                                                       Torrance        CA       90510
TX Office of the Attorney General     Attn: Legal Department             300 W 15th St                                                     Austin          TX       78701
UMB Bank N.A. as Trustee              Attn: Legal Department             120 S Sixth St Suite 1400                                         Minneapolis     MN       55402
US Attorney District of Delaware      c/o US Attorneys Office            1313 N Market St                     Hercules Building            Wilmington      DE       19801
Wells Fargo Bank N.A.                 Attn: Legal Department             PO Box 3072                                                       Cedar Rapids    IA       52406-3072




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                             Page 1 of 1
Case 21-10527-JTD   Doc 748   Filed 07/21/21   Page 5 of 9




                    Exhibit B
                                                      Case 21-10527-JTD              Doc 748          Filed 07/21/21         Page 6 of 9

                                                                                      Exhibit B
                                                                                Served via Electronic Mail

                         Name                                           Attention                                    Address 1                                  Email
                                                                                                                                            bso@saxtonstump.com
    A1 Energy                                      c/o Saxton & Stump LLC                              Attn: Barry A. Solodky               dat@saxtonstump.com
                                                                                                                                            csimon@crosslaw.com
                                                                                                       Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
    Allan Company                                  c/o Cross & Simon LLC                               Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                            mgottfried@elkinskalt.com
                                                                                                                                            tbrooks@elkinskalt.com
    Allan Company                                  c/o Elkins Kalt Weintraub Reuben Gartside LLP       Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
    Anderson Systems Inc.                          c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            john.demmy@saul.com
    Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                            michael.messersmith@arnoldporter.com
                                                   Attn: Michael Messersmith, Sarah Gryll, & Ginger                                         sarah.gryll@arnoldporter.com
    Arnold & Porter Kaye Scholer LLP               Clements                                                                                 ginger.clements@arnoldporter.com
                                                                                                                                            akramer@otterbourg.com
                                                                                                       Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
    Bank Leumi USA                                 c/o Otterbourg PC                                   Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                            knight@rlf.com
                                                                                                                                            queroli@rlf.com
                                                                                                       Attn: John H. Knight & David T.      rbgroup@rlf.com
    Bank Leumi USA                                 c/o Richards Layton & Finger PA                     Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                       Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
    Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP             Kwong                                jsk@lnbyb.com
                                                                                                                                            jedmonson@rc.com
    Berks61 Owner LLC                              c/o Robinson & Cole LLP                             Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                            jeremy.williams@kutakrock.com
    Blue Ridge Bank                                c/o Kutak Rock LLP                                  Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
                                                                                                                                            john.demmy@saul.com
    Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
    Blum & Sons Electric, Inc.                     c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                            andrea.kendrick@doj.ca.gov
    California Department of Resources Recycling   c/o California Department of Justice, Office of the                                      rochelle.udaquillen@doj.ca.gov
    & Recovery                                     Attorney General                                    Attn: Andrea M. Kendrick             bryant.cannon@doj.ca.gov
    California Office of the Attorney General                                                                                               bankruptcy@coag.gov
                                                                                                                                            joneill@pszjlaw.com
                                                                                                       Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
    CarbonLite Holdings LLC                        c/o Pachulski Stang Ziehl & Jones LLP               Golden                               efile1@pszjlaw.com
                                                                                                       Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                       William G. Malcolm, Esq., & Nathan   bill@mclaw.org
    City of Riverside                              c/o Malcolm & Cisneros, A Law Corporation           F. Smith, Esq.                       nathan@mclaw.org
                                                                                                                                            olivia.salvatierra@lgbs.com
                                                                                                                                            dallas.bankruptcy@publicans.com
                                                                                                                                            dallas.bankruptcy@lgbs.com
                                                                                                                                            beth.weller@lgbs.com
    Dallas County                                  c/o Linebarger Goggan Blair & Sampson LLP           Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 1 of 4
                                                       Case 21-10527-JTD               Doc 748        Filed 07/21/21          Page 7 of 9

                                                                                         Exhibit B
                                                                                  Served via Electronic Mail

                         Name                                            Attention                                  Address 1                                 Email
    Delaware Office of the Attorney General         Delaware Department of Justice                                                          attorney.general@delaware.gov
    Delaware Secretary of State                     Division of Corporations                                                                dosdoc_bankruptcy@state.de.us
    Delaware State Treasury                                                                                                                 statetreasurer@state.de.us
                                                                                                                                            norman.kinel@squirepb.com
                                                                                                                                            sarah.conley@squirepb.com
    East West Bank                                  c/o Squire Patton Boggs (US) LLP                   Attn: Norman N. Kinel                norman-kinel-4300@ecf.pacerpro.com
    Electronic Systems SPA                          Attn: Villard Bastien                                                                   vbastien@me.com
                                                                                                                                            hhecfb@hershnerhunter.com
    Emerging Acquisitions LLC                       c/o Hershner Hunter LLP                            Attn: Nancy K. Cary                  ncary@hershnerhunter.com
                                                                                                                                            john.knapp@millernash.com
                                                                                                                                            edgar.rosales@millernash.com
    Emerging Acquisitions LLC                       c/o Miller Nash Graham & Dunn LLP                  Attn: John R. Knapp, Jr.             dona.purdy@millernash.com
    Everrank Inc.                                   PMB 280                                                                                 davidha@everrankca.com
    Exact Staff Inc.                                c/o Gellert Scali Busenkell & Brown LLC            Attn: Michael Busenkell, Esq.        mbusenkell@gsbblaw.com
                                                                                                                                            jgentile@beneschlaw.com
                                                                                                                                            kcapuzzi@beneschlaw.com
                                                                                                       Attn: Kevin M. Capuzzi & John C.     debankruptcy@beneschlaw.com
    Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP       Gentile                              lmolinaro@beneschlaw.com
                                                                                                       Attn: Robert M. Hirsh, Esq. &        rhirsh@lowenstein.com
    Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                         Nicholas San Filippo IV, Esq.        nsanfilippo@lowenstein.com
                                                                                                       Attn: Eric J. Monzo & Brya M.        emonzo@morrisjames.com
    Indorama Ventures Holdings LP                   c/o Morris James LLP                               Keilson                              bkeilson@morrisjames.com
    Internal Revenue Service                        Attn: Susanne Larson                                                                    sbse.insolvency.balt@irs.gov
    Interstate Automobile Network dba Luxury Auto
    Leasing                                         c/o Dilworth Paxson LLP                            Attn: Martin J. Weis                 mweis@dilworthlaw.com
    Interstate Automobile Network dba Luxury Auto
    Leasing                                         c/o Law Office of Steven L. Bryson                 Attn: Steven L. Bryson              office@stevebryson.com
    Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                               andrew.ambruoso@lw.com
    Latham & Watkins LLP                            Attn: James Ktsanes                                                                    james.ktsanes@lw.com
                                                                                                                                           jeff.bjork@lw.com
    Latham & Watkins LLP                            Attn: Jeff Bjork                                                                       carbonlite.lwteam@lw.com
                                                                                                       Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
    LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                             Anaya                               vanaya@jw.com
                                                                                                                                           jnimeroff@bmnlawyers.com
    Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                     Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
    Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Christopher A. Ward           cward@polsinelli.com
    Nahai Insurance Services Inc.                   c/o Polsinelli PC                                  Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                           marcy.smith@troutman.com
                                                                                                                                           wlbank@troutman.com
                                                                                                                                           monica.molitor@troutman.com
    Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
                                                                                                       Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
    Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP           Standridge Kress                    kay.kress@troutman.com
                                                                                                                                           caroline.djang@bbklaw.com
    Niagara Bottling LLC                            c/o Best Best & Krieger LLP                        Attn: Caroline R. Djang, Esq.       laurie.verstegen@bbklaw.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                    Page 2 of 4
                                                    Case 21-10527-JTD                 Doc 748       Filed 07/21/21        Page 8 of 9

                                                                                      Exhibit B
                                                                                Served via Electronic Mail

                           Name                                         Attention                                   Address 1                              Email
                                                                                                     Attn: Eric J. Monzo & Brya M.       emonzo@morrisjames.com
    Niagara Bottling LLC                         c/o Morris James LLP                                Keilson                             bkeilson@morrisjames.com
                                                                                                                                         bronationalecf@weltman.com
    Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA                 Attn: Scott Fink                    sfink@weltman.com
                                                                                                                                         joseph.mcmahon@usdoj.gov
    Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                            ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                         carolina.velarde@bantaminc.com
    Official Committee of Unsecured Creditors    c/o Bantam Materials International                  Attn: Vytas Gruodis                 vytas.gruodis@bantaminc.com
    Official Committee of Unsecured Creditors    c/o Banyan Plastics                                 Attn: Sloan Sherman                 sloan@banyanplastics.com
                                                                                                     Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                     Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
    Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                  Bibiloni, Esq.                      tarr@blankrome.com;
                                                                                                                                         nevrard@exactstaff.com
                                                                                                                                         gordonsmith17@yahoo.com
    Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                Attn: Gordon Smith                  kgoodwin@exactstaff.com
                                                                                                                                         erin.brady@hoganlovells.com
                                                                                                                                         david.simonds@hoganlovells.com
                                                                                                                                         edward.mcneilly@hoganlovells.com
                                                                                                     Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
    Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
    Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Kevin J. Carey                kevin.carey@hoganlovells.com;
    Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                            Attn: Pieter Van Tol                pieter.vantol@hoganlovells.com
                                                                                                                                         mark@replenysh.com
    Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                  Attn: Mark Armen                    legal@replenysh.com
    Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                   Attn: Robert Daviduk                bob@rplanetearth.com
    Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
    Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                     Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
    Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                            Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                         bankfilings@ycst.com
                                                                                                                                         rbrady@ycst.com
                                                                                                     Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
    Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP             Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                         akramer@otterbourg.com
    Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                 dmorse@otterbourg.com
                                                                                                                                         jkleinman@fgllp.com
                                                                                                                                         jfrank@fgllp.com
                                                                                                                                         mmatlock@fgllp.com
                                                                                                                                         csmith@fgllp.com
    Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                                                     csucic@fgllp.com
                                                                                                                                         kevin.mangan@wbd-us.com
                                                                                                                                         heidi.sasso@wbdus.com
                                                                                                                                         chris.lewis@wbd-us.com
    Plastic Express                              c/o Womble Bond Dickinson (US) LLP                  Attn: Kevin J. Mangan, Esq.         rachel.metzger@wbd-us.com

In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                     Page 3 of 4
                                                      Case 21-10527-JTD              Doc 748        Filed 07/21/21         Page 9 of 9

                                                                                      Exhibit B
                                                                                Served via Electronic Mail

                         Name                                         Attention                                   Address 1                                  Email
                                                   c/o Smith Anderson Blount Dorsett Mitchell &      Attn: Gerald A. Jeutter, Jr., Esq. &jjeutter@smithlaw.com
    PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                      Anna B. Osterhout, Esq.             aosterhout@smithlaw.com
                                                                                                                                         rpatel@co.riverside.ca.us
    Riverside County Treasurer-Tax Collector       Attn: Ronak N. Patel, Esq.                                                            dresparza@rivco.org
                                                                                                                                         bankruptcynoticeschr@sec.gov
    Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                  nyrobankruptcy@sec.gov
    Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy          Attn: Michael A. Berman             secbankruptcy-ogc-ado@sec.gov
                                                                                                                                         mmenkowitz@foxrothschild.com
                                                                                                                                         jmanfrey@foxrothschild.com
    Solid Waste Services Inc. dba J.P. Mascaro &                                                     Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
    Sons                                           c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
    Sorema Division of Previero N. srl.            c/o Freeborn & Peters LLP                         Attn: Jason J. Ben, Esq.            jben@freeborn.com
                                                                                                                                         marias@goldmclaw.com
                                                                                                                                         marias@ecf.courtdrive.com
    Sorema Division of Previero N. srl.            c/o Goldstein & McClintock LLLP                   Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                         fdavis@hsblawfirm.com
                                                                                                                                         hharrington@hsblawfirm.com
                                                                                                                                         mphillips@mmwr.com
                                                                                                                                         marc-phillips-8177@ecf.pacerpro.com
    Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                    Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
    Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP                                                        jeff.wilkison@stonebriarcf.com
                                                                                                                                         mmenkowitz@foxrothschild.com
                                                                                                                                         jmanfrey@foxrothschild.com
                                                                                                     Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
    TotalRecycle Inc.                              c/o Fox Rothschild LLP                            Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
    UMB Bank N.A., in its separate capacities as                                                                                         michael.messersmith@arnoldporter.com
    TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
    Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP              Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                         david.stratton@troutman.com
                                                                                                                                         evelyn.meltzer@troutman.com
                                                                                                                                         ken.listwak@troutman.com
    UMB Bank N.A., in its separate capacities as                                                                                         wlbank@troutman.com
    TX DIP Agent, PA DIP Agent, TX Bonds                                                             Attn: David B. Stratton, Evelyn J.  monica.molitor@troutman.com
    Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP          Meltzer, & Kenneth A. Listwak       peggianne.hardin@troutman.com
    Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                   Attn: Rachel B. Mersky              rmersky@monlaw.com
                                                                                                                                         rbrady@ycst.com
                                                   Attn: Robert S. Brady, Edwin J. Harron, & Kara                                        eharron@ycst.com
    Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                         kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                    Page 4 of 4
